Title: General Orders, 1 November 1776
From: Washington, George
To: 

 

Head-Quarters, White-Plains, November 1st 1776.
Belford.Spain.


Peter Buise under sentence of death, and to be executed this day, is reprieved until Monday 11 o’Clock.
The General Court Martial whereof Genl McDougall is President, to sit to morrow, at the house above Genl Lee’s Quarters, for the trial of Col. Graham—Col. Foreman of Genl Heard’s Brigade, and other Witnesses to attend.
The moving state of the Army will occasion some irregularity, but the General hopes that officers of all ranks, will exert themselves, to correct all abuses, particularly the following;
Straggling from Camp, or plundering parties.
Taking up and keeping horses.
Loading the teams with heavy lumber and unnecessary baggage.
Firing in, and about, the Camp.
To prevent the first—the Rolls are to be frequently called, at least three times a day, and the absent punished—To prevent the second, all Horses not belonging to the Artillery, or Ammunition or Field-Officers, to be collected and sent to the Quarter-Master General, near Head-Quarters—To prevent the third, the Field Officers should have a general examination of the baggage of their regiments; and all heavy Chests, Tables, Chairs, and other lumber be left, or after this, they will be thrown off the Waggons wherever met with: To prevent firing in Camp, the Order of yesterday to be executed, by giving the offender 10 lashes on the spot, let him belong to what regiment he may.
A relief having come for the Light-Horse under Major Backers, that Corps is now dismissed with the General’s hearty thanks for their faithful services, and the cheerfulness and alacrity they have shewn upon all occasions.
